                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA


      vs.                                 Criminal Action 2:18-cr-182(3)
                                          JUDGE ALGENON L. MARBLEY

MERCEDES GREEN


                         REPORT AND RECOMMENDATION


      Defendant Mercedes Green previously pleaded not guilty to an

Indictment charging her with conspiracy to violate the laws of the

United States, in connection with the acquisition of firearms and

ammunition, in violation of 18 U.S.C. § 371. Indictment, ECF No. 3.

The Indictment also contains a forfeiture count. Id. The United States

and defendant thereafter entered into a plea agreement, executed

pursuant to the provisions of Rule 11(c)(1)(A) of the Federal Rules of

Criminal Procedure, whereby defendant agreed to enter a plea of guilty

to that charge.1   Defendant appeared for a change of plea proceeding in

March 2019 but, based on the results of a drug screen that indicated

that defendant may have been under the influence of drugs during the

change of plea proceeding, it was recommended that defendant’s guilty

plea not be accepted at that time. Report and Recommendation, ECF No.

62. Bail revocation proceedings have been on-going since that time.


      1 In the Plea Agreement, ECF No. 33, defendant agreed to the forfeiture
provision in the Indictment. The Plea Agreement also includes an appellate
waiver provision that preserves only certain claims for appeal or collateral
challenge.
                                      1
Defendant has been held in the custody of the Marshal since her arrest

on May 23, 2019. See ECF Nos. 90-92.

     On June 5, 2019, defendant, accompanied by her counsel, appeared

for another change of plea proceeding.    Defendant consented, pursuant

to 28 U.S.C. §636(b)(3), to enter a guilty plea before a Magistrate

Judge.   See United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.

2001)(Magistrate Judge may accept a guilty plea with the express

consent of the defendant and where no objection to the report and

recommendation is filed).

     During the plea proceeding, the undersigned observed the

appearance and responsiveness of defendant in answering questions.

Based on that observation, the undersigned is satisfied that, at the

time she entered her guilty plea, defendant was in full possession of

her faculties, was not suffering from any apparent physical or mental

illness and was not under the influence of drugs or alcohol.

     Prior to accepting defendant’s plea, the undersigned addressed

defendant personally and in open court and determined her competence

to plead.    Based on the observations of the undersigned, defendant

understands the nature and meaning of the charge in the Indictment and

the consequences of her plea of guilty to that charge.    Defendant was

also addressed personally and in open court and advised of each of the

rights referred to in Rule 11 of the Federal Rules of Criminal

Procedure.




                                     2
        Having engaged in the colloquy required by Rule 11, the Court

concludes that defendant’s plea is voluntary.    Defendant acknowledged

that the plea agreement signed by her, her attorney and the attorney

for the United States and filed on January 24, 2019, represents the

only promises made by anyone regarding the charge in the Indictment.

Defendant was advised that the District Judge may accept or reject the

plea agreement and that, even if the Court refuses to accept any

provision of the plea agreement not binding on the Court, defendant

may nevertheless not withdraw her guilty plea.

        Defendant confirmed the accuracy of the statement of facts

supporting the charge, which is attached to the Plea Agreement.      She

confirmed that she is pleading guilty to Count 1 of the Indictment

because she is in fact guilty of that offense.     The Court concludes

that there is a factual basis for the plea.

        The Court concludes that defendant’s plea of guilty to Count 1 of

the Indictment is knowingly and voluntarily made with understanding of

the nature and meaning of the charge and of the consequences of the

plea.

        It is therefore RECOMMENDED that defendant’s guilty plea to Count

1 of the Indictment now be accepted.     Decision on acceptance or

rejection of the plea agreement was deferred for consideration by the

District Judge after the preparation of a presentence investigation

report.

        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly

agreed to by defendant through counsel, a written presentence

                                     3
investigation report will be prepared by the United States Probation

Office.    Defendant will be asked to provide information; defendant’s

attorney may be present if defendant so wishes.    Objections to the

presentence report must be made in accordance with the rules of this

Court.

     If any party seeks review by the District Judge of this Report

and Recommendation, that party may, within fourteen (14) days, file

and serve on all parties objections to the Report and Recommendation,

specifically designating this Report and Recommendation, and the part

thereof in question, as well as the basis for objection thereto.       28

U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be

filed within fourteen (14) days after being served with a copy

thereof.   F.R. Civ. P. 72(b).

     The parties are specifically advised that failure to object to

the Report and Recommendation will result in a waiver of the right to

de novo review by the District Judge and of the right to appeal the

decision of the District Court adopting the Report and Recommendation.

See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of

Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




 June 5, 2019                                 s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge



                                     4
